Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the reply filed on 4/13/2022.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Feng (US 2013/0326434)
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern having a plurality of polygons (polygons in fig 2-17); 
Shifting and/or biasing (i.e.,  reassign points of pattern/contour , OPC simulation of pattern/contour, modifying  pattern/contour (par 23, 25-26, 41), shift pattern/contour in par 47), by a hardware computer system (metrology tools, processing tools (par 49), computer (claim 1)), at least some of the polygons in the initial design pattern to be effectively connected with each other; 
Placing, by the hardware computer system, evaluation features (target points, distances, spacings  in one or more of fig 3-17) outside the boundaries of the shifted and/or biased polygons; and 
Creating, by the hardware computer system, a patterning device pattern (contour in one or more of fig 4-17) spanning across the shifted and/or biased connected polygons based on the evaluation features.
(Claims 2, 19) generating a guide contour (simulated contour in one or more of fig 4-17) across at least some of the shifted and/or biased polygons and at least some of the evaluation features are located on the guide contour (fig 8-17).
(Claim 3) evaluating an intermediate patterning device pattern against the guide contour (simulated contour in one or more of fig 4-17) and adjusting a parameter of the creating the patterning device pattern (modify contours (par 16-17, 25, 27), update contour (par 23, 28, 41, 43)) based on the evaluation against the guide contour.
(Claims 4, 16) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function (par 12) including edge placement error and pattern placement error (par 12-13, 20, 35, 37-38, 44, 52, 54).
(Claims 5, 17) applying pattern placement gauges (design rule, mask rule check, rule-based approach, model-based approach, design pattern is adjusted to meet the specification (par 2, 7, 15-19, 22-29, 32)) with respect to the polygons and the creating the patterning device pattern is based on values determined from the pattern placement gauges.
(Claim 6) wherein the evaluation features are bounded by a tolerance range (par 12) used in creating the patterning device pattern.
(Claim 7) biasing sizes of the polygons (assign/re-assign/move target points/distance in fig 4-17).
(Claim 8) forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other for connecting (fig 4-17).
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode (par 46-47) and an optimized patterning device pattern.
(Claim 10) wherein creating the patterning device pattern further comprises changing a design intent of the initial design pattern such that the patterning device pattern implements a changed design intent of the initial design pattern (modified IC design layout, correct IC design layout (abstract, par 7, 46-47, 50-57), design pattern is adjusted to meet the specification (par 2)).
(Claim 11) wherein: changing the design intent comprises processing a cost function incorporating design intent as a design variable, and/or changing the design intent comprises processing a cost function with a design or manufacturing rule as a constraint or penalty thereof, and/or changing the design intent comprises one or more selected from: shifting a position of one or more features of the design pattern, biasing a size of one or more features of the design pattern, splitting one or more features of the design pattern into two or more parts, and/or connecting two or more features of the design pattern together (one or more of fig 4-17).
(Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (OPC in fig 1, assist features, scattering bars (par 8, 13), OPC simulation (par 23, 28, 41))
Claims 13-15, 18 and 20 recited similar subject matter and rejected for the same reason.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Agarwal (US 2011/0150343)
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern having a plurality of polygons (initial layout, initial design, initial shape, initial mask in one or more of par 37, 41, 42, 60, fig 5-6 show polygon patterns); 
Shifting and/or biasing (see one or more of Shifting (par 4, 39), bias (par 37), contour edge moving (claim 11) and/or biasing and/or edge/mask/shape movement shown in fig 4-9), by a hardware computer system (fig 1-2, par 6-8, 52-59), at least some of the polygons in the initial design pattern to be effectively connected with each other; 
Placing, by the hardware computer system, evaluation features outside the boundaries of the shifted and/or biased polygons (at least fig 5-6 show evaluation features outside the boundaries of the shifted and/or biased polygons); and 
Creating, by the hardware computer system, a patterning device pattern spanning across the shifted and/or biased connected polygons based on the evaluation features (at least fig 5-6 show a patterning device pattern (contour) spanning across the shifted and/or biased connected polygons based on the evaluation features)
(Claims 2, 19) generating a guide contour (simulated contour (fig 5-9)) across at least some of the shifted and/or biased polygons and at least some of the evaluation features are located on the guide contour.
(Claim 3) evaluating an intermediate patterning device pattern against the guide contour and adjusting a parameter of the creating the patterning device pattern based on the evaluation against the guide contour (fig 5-9).
(Claims 4,16) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function including edge placement error and pattern placement error (one or more of par 5-6, 20, 37, 47, 71, fig 9).
(Claims 5, 17) applying pattern placement gauges (one or more of high precision optical system (par 2), geometric error extraction (par 5), average error (par 20), target shape generation (par 37), model accuracy (par 39), accuracy matching (par 42), accuracy-based fragmentation (par 61)) with respect to the polygons and the creating the patterning device pattern is based on values determined from the pattern placement gauges.
(Claim 6) wherein the evaluation features are bounded by a tolerance range (one or more of high precision optical system (par 2), geometric error extraction (par 5), average error (par 20), model accuracy (par 39), accuracy matching (par 42), accuracy-based fragmentation (par 61)) used in creating the patterning device pattern.
(Claim 7) biasing sizes (edge movement (abstract, fig 4-6, 9) of the polygons.
(Claim 8) forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other for connecting (fig 5-9)
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode and an optimized patterning device pattern (fig 3).
(Claim 10) wherein creating the patterning device pattern further comprises changing a design intent of the initial design pattern such that the patterning device pattern implements a changed design intent of the initial design pattern (see change/modify/adjust/correct mask/ shape/ layout/ geometry in fig 4-9)).
(Claim 11) wherein: changing the design intent comprises processing a cost function incorporating design intent as a design variable, and/or changing the design intent comprises processing a cost function with a design or manufacturing rule as a constraint or penalty thereof, and/or changing the design intent comprises one or more selected from: shifting a position of one or more features of the design pattern, biasing a size of one or more features of the design pattern, splitting one or more features of the design pattern into two or more parts, and/or connecting two or more features of the design pattern together (see one or more of fig 4-9)
(Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (see one or more of Optical proximity correction, clean mask shape (abstract, fig 4, 7), error reduction, accuracy model (par 39), accuracy-based fragmentation (par 43)
Claims 13-15, 18 and 20 recited similar subject matter and rejected for the same reason.

Claims 1-4, 7-9, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Tsai (US 2012/0185807))
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern having a plurality of polygons (one or more of abstract, fig 1-4, 6-10) 
Shifting and/or biasing (see one or more of par 24, 35, 37, 46-50) by a hardware computer system (fig 11), at least some of the polygons in the initial design pattern to be effectively connected with each other (fig 1-2, 4, 6-10); 
Placing, by the hardware computer system, evaluation features outside the boundaries of the shifted and/or biased polygons (fig 4 shows evaluation feature outside boundaries of the shifted and/or biased polygons); and 
Creating, by the hardware computer system, a patterning device pattern (contour in fig 4) spanning across the shifted and/or biased connected polygons based on the evaluation features.
(Claims 2, 19) generating a guide contour (abstract, fig 4) across at least some of the shifted and/or biased polygons and at least some of the evaluation features are located on the guide contour.
(Claim 3) evaluating an intermediate patterning device pattern against the guide contour and adjusting a parameter of the creating the patterning device pattern based on the evaluation against the guide contour (Post OPC contours, post RET contours, match lithography contours (par 10, 15, 24, 37-38, 52, 56, 58)).
(Claims 4, 16) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function including edge placement error and pattern placement error (par 13, 46, 48, 50)
 (Claim 7) biasing sizes of the polygons (fig 4).
(Claim 8) forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other for connecting (fig 2-4)
(Claim 9) wherein the creating the patterning device pattern comprises an optimization process to produce an optimized illumination mode (par 51) and an optimized patterning device pattern.
 (Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (RET, shape correction OPC (par 7, 10, 15, 21-22, 24-27))
Claims 13-15, 18 and 20 recited similar subject matter and rejected for the same reason.

Claims 1-4, 7-8, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Reid (US 2011/0161895)
Regarding claim 1, the prior art discloses a method comprising: 
Obtaining an initial design pattern (layout design in fig 3) having a plurality of polygons (fig 5-7, 9); 
Shifting and/or biasing (polygon was shifted (i.e., shrink size, modify  layout/geometry/pattern (par 10-11),  moving edge (par 16, 47), size setting/shift/retarget  contour and/or polygon (par 64)), by a hardware computer system (fig 1-3), at least some of the polygons in the initial design pattern to be effectively connected with each other; 
Placing, by the hardware computer system, evaluation features outside the boundaries of the shifted and/or biased polygons (fig 5-7, 9 show target positions/ simulation sites/ control sites / control points outside the boundaries of the shifted and/or biased polygons); and 
Creating, by the hardware computer system, a patterning device pattern (contour in fig 5, 7, 9) spanning across the shifted and/or biased connected polygons based on the evaluation features.
(Claims 2, 19) generating a guide contour across (in fig 5, 7, 9) at least some of the shifted and/or biased polygons and at least some of the evaluation features are located on the guide contour.
(Claim 3) evaluating an intermediate patterning device pattern against the guide contour and adjusting a parameter of the creating the patterning device pattern (fig 8) based on the evaluation against the guide contour (fig 5, 7, 9).
(Claims 4, 16) wherein a patterning device pattern contour of the patterning device pattern is created based on a cost function including edge placement error and pattern placement error (par 16, 47, 57)
(Claim 7) biasing sizes of the polygons (horizontal part of polygon 550 was shifted down, retarget (par 64), target positions/ simulation sites/ control sites / control points are moved/retarget, adjust target position (fig 4-7, 9))
(Claim 8) forming a bridge to connect polygons; and/or selecting polygons closely adjacent to each other for connecting (fig 3-7, 9)
 (Claim 12) wherein creating the patterning device pattern comprises evaluating a shrink and/or healing process model (par 10, fig 8 for OPC).
Claims 13-15, 18 and 20 recited similar subject matter and rejected for the same reason.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851